Citation Nr: 1638511	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO. 14-00 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Entitlement to increased disability ratings for posttraumatic stress disorder (PTSD), initially evaluated as 50 percent disabling, and then as 70 percent disabling as of March 19, 2015. 

2. Entitlement to an effective date earlier than March 19, 2015, for the 70 percent rating assigned for PTSD. 

3. Whether new and material evidence has been received to reopen the claim for entitlement to service connection for diabetes mellitus, type I (also claimed as diabetes mellitus, type II). 

4. Entitlement to service connection for erectile dysfunction (ED) as due to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States

WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington. 

The Veteran testified before the undersigned Veterans Law Judge at a September 2015 Travel Board hearing. During the hearing the undersigned engaged in a colloquy with the Veteran toward substantiation of the claims. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). A transcript of the hearing is included in the claims file.

In October 2010, the RO granted service connection for PTSD and assigned a 50 percent disability rating, effective May 13, 2010. The Veteran filed a notice of disagreement (NOD) with the assigned rating and perfected his appeal as to entitlement to a higher initial rating.  While that appeal was pending, in a June 2015 rating decision, the RO increased the rating to 70 percent disabling, effective March 19, 2015. 

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) has been raised by the record in a June 2011 application for increased compensation based on unemployability (VA Form 21-8940). While the Agency of Original Jurisdiction (AOJ) has discussed the Veteran's employability in a December 2013 statement of the case (SOC) and June 2015 supplemental statement of the case (SSOC) in the context of his increased rating for PTSD, it has not adjudicated or considered the claim for a TDIU based on all of the Veteran's service-connected disabilities. Therefore, the Board does not have jurisdiction over the TDIU claim, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2015).

The appeal for an earlier effective date is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1. The Veteran withdrew his claim for entitlement to increased disability ratings for PTSD at the September 2015 Board hearing.

2. The RO last denied the Veteran's claim for entitlement to service connection for diabetes mellitus, type I (also claimed as diabetes mellitus, type II) in a February 2009 rating decision, and he did not file a timely substantive appeal or submit new and material evidence within one year.

3. Evidence associated with the claims file since the February 2009 denial, when considered by itself or in connection with evidence previously assembled, does not relate to an unestablished fact necessary to substantiate the claim of entitlement to service connection for diabetes mellitus, type I (also claimed as diabetes mellitus, type II) or raise a reasonable possibility of substantiating this claim.

4. The Veteran's erectile dysfunction is not etiologically related to his military service or secondary to a service-connected disability. 



CONCLUSIONS OF LAW

1. The criteria for withdrawal of a substantive appeal on the issue of entitlement to an initial disability rating in excess of 50 percent, and then in excess of 70 percent on and after March 19, 2015, for PTSD have been met. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

2. The February 2009 rating decision denying service connection for diabetes mellitus, type I (also claimed as diabetes mellitus, type II) is final. 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104(a), 20.302(a), 20.1103 (2015).

3. New and material evidence has not been submitted to reopen the claim of entitlement to service connection for diabetes mellitus, type I (also claimed as diabetes mellitus, type II). 38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).

4. The criteria for entitlement to service connection for ED as due to diabetes mellitus have not been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015). 

VA's duty to notify was satisfied by a June 2010 letter. See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA's duty to assist includes helping claimants to obtain service treatment records and other pertinent records. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains the Veteran's service treatment and personnel records, and VA and private medical records. The Veteran has not identified any outstanding records needing to be obtained. The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). The VA examination and/or opinion must be adequate to decide the claim. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent evidence on file for VA to make a decision on the claim. McLendon, 20 Vet. App. at 79. 

A VA examination is not necessary to adjudicate the Veteran's ED claim. As will be discussed further, there is no indication in the record that this disorder manifested during military service, or is otherwise related to an in-service occurrence. In fact, all of the evidence, including the Veteran's lay assertions, indicates that this disorder is caused by the Veteran's diabetes mellitus disorder. Consequently, a VA examination is not warranted, even under the low threshold of McLendon. Id.  As for the diabetes claim, an examination is not warranted until the claim is reopened via submission of new and material evidence.

VA has satisfied its duties to notify and assist and the Board may proceed with appellate review. 



Withdrawal of Claim

The Board may dismiss any claim that fails to allege a specific error of fact or law in the decision being appealed. 38 U.S.C.A. § 7105. An appeal may be withdrawn as to any or all of the issues on appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204. Withdrawal may be made by the veteran or by his or her authorized representative. Id. 

The Veteran appealed the rating decision that initially granted service connection for PTSD, with a 50 percent rating.  While his appeal was pending, a 2015 rating decision assigned a 70 percent rating effective March 19, 2015.  At his hearing before the undersigned, he withdrew the claim for an increase, responding affirmatively to the question of whether the recent increased rating had satisfied his appeal for an increase.  The claims file includes a written transcript of this hearing. Thus, there are no allegations of errors of fact or law for appellate consideration. 38 C.F.R. § 20.202. The Board does not have jurisdiction to review this claim and it is therefore dismissed.


Application to Reopen Claim

The Veteran seeks to reopen a claim of service connection for diabetes mellitus, type I (also claimed as diabetes mellitus, type II).

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a veteran. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015); See Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998). 

Regarding petitions to reopen filed on or after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement. Id. at 118.

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed. See Justus v. Principi, 3 Vet. App. 510 (1992). The newly presented evidence need not be probative of all the elements required to award the claim, just probative of each element (or at least one element) that was a specified basis for the last disallowance of the claim. See Evans v. Brown, 9 Vet. App. 273, 283 (1996); see also Hodge, 155 F.3d at 1363 (noting that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant the claim). 

A three-element test must be satisfied in order to establish entitlement to service connection. Specifically, the evidence must show (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement). Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013) (citing Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009); see 38 U.S.C.A. § 1110; see also 38 C.F.R. § 3.303(a).

Service connection may also be established based on a presumptive basis for chronic diseases and/or due to exposure to herbicide agents. Diabetes mellitus, (type I and type II), is considered a "chronic disease" that is listed under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) apply. Walker, 708 F.3d at 1331. Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service. In order to show a "chronic" disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes. If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required in order to establish entitlement to service connection. 38 C.F.R. § 3.303(b). 

Additionally, where a veteran served 90 days or more of active service, and certain chronic diseases, including diabetes mellitus, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2015). While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time. However, where the evidence does not warrant presumptive service connection, a veteran is not precluded from establishing service connection with proof of direct causation. Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Furthermore, for the diseases listed in 38 C.F.R. § 3.309(e), including diabetes mellitus, type II, but not diabetes mellitus, type I, the evidentiary requirements for establishing entitlement to service connection benefits are more relaxed. Section 3.303(e) provides that when exposure to herbicide agents is established during active duty, diseases associated with herbicide exposure that manifest at any date, however remote, after service are entitled to service connection, unless they are clearly attributable to causes unrelated to service (intercurrent causes). See 38 C.F.R. § 3.307(d). The diseases listed at 38 C.F.R. § 3.309(e) must become manifest to a degree of 10 percent or more at any time after service, except for certain diseases, which are required to have manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during the active military, naval, or air service. 38 C.F.R. § 3.307(a)(6)(ii). 

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal. See 38 U.S.C.A. § 7104(a) (West 2014). Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the Veteran or on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim. See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

In determining whether service connection is warranted for a disorder, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In a February 2009 rating decision, the RO denied the Veteran's claim for entitlement to service connection for diabetes mellitus because there was no evidence indicating that the Veteran was diagnosed in service with diabetes mellitus, type I, or that this disorder manifested to a compensable degree within one year of the Veteran's discharge from active duty. Although notified of this decision by a February 2009 letter, the Veteran did not initiate an appeal or submit new and material evidence within one year of the rating decision. The denial is final as to the evidence then of record, and is not subject to revision on the same factual basis. See 38 U.S.C.A. § 7105(b); see also 38 C.F.R. §§ 3.104, 3.156(a), 20.302, 20.1103. 

Since the February 2009 rating decision, the Veteran has not submitted any new and material evidence indicating that he developed diabetes mellitus, type I in service or within one year of separation from service. However, he has contended on numerous occasions that he was misdiagnosed by VA and private doctors, and that he currently has diabetes mellitus, type II, rather than diabetes mellitus, type I. He made this assertion in two May 2010 statements, a November 2010 NOD, a December 2013 statement, and during the September 2015 Board hearing. During the hearing, he testified that he has a current skin disorder that was present since his military service and that his skin symptoms show that he has diabetes mellitus, type II. In September 2015, he submitted several Internet articles discussing the difference in symptomatology between type I and type II diabetes mellitus; however, these articles did not discuss the Veteran's specific symptoms or his medical history. He also submitted photographs of his lower extremities in October 2015 that showed the claimed skin disorder symptoms. 

The Board has considered the Veteran's assertions that his current diabetes mellitus disorder is type II, rather than type I. While the Veteran is competent to report symptoms that he perceived through his own senses regarding his diabetes disorder, he is not competent to offer an opinion as to the specific type or classification for his diabetes due to the medical complexity of the matter involved. Layno v. Brown, 6 Vet. App. 465, 469 (1994); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). Diabetes mellitus requires specialized training for a determination as to diagnosis, causation, and progression, and is therefore not susceptible to lay opinions on diagnosis, etiology, or aggravation. Thus, the Veteran is not competent to render an opinion or attempt to present lay assertions to establish a diagnosis of diabetes mellitus, type II. 

In addition to the new lay evidence, numerous VA treatment and Social Security Administration (SSA) records have been associated with the claims file since the February 2009 rating decision. However, almost without exception, these medical records only discuss the Veteran's diabetes mellitus disorder as type I. The exception is a June 2015 VA addendum note in which the Veteran states his belief that his diabetes mellitus disorder started as a type II, but then proceeded to become type I. 

Essentially, the Veteran argues he really has type II diabetes because that would then get him the presumption of service connection based on Agent Orange exposure in Vietnam.  However, there is absolutely nothing in the medical evidence to suggest his diabetes was misdiagnosed as type I.  When asked directly at his hearing whether any of his doctors had suggested to him that a mis-diagnosis had occurred, he discussed the confusion about how he filed his claim with VA, and whether it was identified as a claim for type I or type II diabetes, but he did not explicitly states doctors have provided him such an opinion.  It is clearly the Veteran's opinion that he feels he was misdiagnosed, but, as noted above, he does not possess the medical expertise needed to opine on this matter.  Therefore, on the type II aspect of his claim, there is nothing new and material, only the Veteran's continued assertions that he feels he was misdiagnosed.  As for his belief his skin conditions are a positive indicator he's had diabetes type II all along, again, there is nothing in the medical evidence to suggest this is a possibility. 

As for the type I diabetes aspect of his claim, there is no new and material evidence there either.  The Veteran continues to acknowledge this condition was not diagnosed until 1972, so he falls outside the presumptive period.  The medical records showing this fact were previously part of the record.

At the time of the initial denial, although a diagnosis of type II diabetes was initially provided on VA examination, that examiner did not have the Veteran's medical records to review.  Once those records were made available, the examiner clearly stated the proper diagnosis was type I diabetes, not type II.  Although the Veteran is correct that the initial diagnosis in 1972 was simply diabetes and that medical records in the 1980s continued to show simply a diabetes diagnosis, the VA examiner in 2002 stated that the records from prior endocrinologists and others clearly showed it was type I diabetes.  No new evidence from another medical professional has been submitted.

In light of the evidence above, the Board concludes that the medical evidence submitted since the February 2009 rating decision is new but it is not material because it does not show that the Veteran has diabetes mellitus, type II, or that his type I diabetes began during service or within one year, or is otherwise related to his service.  The additional evidence does not, by itself or when considered with previous evidence of record, relate to an unestablished fact necessary to substantiate the claim.  Therefore, the evidence associated with the claims file since the February 2009 rating decision is not material and it does not raise a reasonable possibility of substantiating this claim. The preponderance of the evidence is against the claim to reopen, the benefit of the doubt doctrine is not for application, and the claim is not reopened. 38 U.S.C.A. §§ 5107(b), 5108; 38 C.F.R. §§ 3.102, 3.156.


Service Connection for ED

The Veteran also asserts that his ED should be service connected because it is caused by his diabetes mellitus disorder.

Initially, the Board notes that the claims file contains many VA and private treatment records showing a current diagnosis of ED. Thus, the first element of direct service connection is met.

However, the record does not contain any evidence indicating that the Veteran's ED manifested in service or that it is otherwise directly related to any in-service occurrence. Specifically, the Veteran's service treatment records, including his December 1965 pre-enlistment examination and his August 1968 separation examination, are silent as to complaints or treatment for this disorder. The first instance when this disorder was treated was in June 1983, and a private doctor attributed it to job-related stress. Thus, the Board finds that this disorder is not etiologically related to the Veteran's military service because his service treatment records are silent as so complaints and treatment for this disorder, and the record shows that it first onset approximately 15 years after separation from service.

In fact, the Veteran has not asserted that this disorder was directly caused by his military service. Rather, he contends that it is due to his diabetes mellitus disorder. 

In addition to direct service connection, service connection may also be granted for a disability that is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a). When service connection is established for a secondary condition, the secondary condition shall be considered a part of the original condition. Id. Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability. Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The Veteran's PTSD and tinnitus disabilities are currently service connected; however, there is no medical or lay evidence to suggest that these disorder proximately cause or aggravate his ED. Furthermore, while the Veteran currently has a diagnosis of diabetes mellitus, type I, as noted above, that condition is not service connected at this time. Thus, the Veteran's ED cannot be secondary to any service-connected disability. 38 C.F.R. § 3.310. 

Accordingly, as the preponderance of the evidence is against service connection for ED, the benefit of the doubt doctrine does not apply, and the Veteran's claim must be denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.


ORDER

The issue of entitlement to increased disability ratings for posttraumatic stress disorder (PTSD), initially evaluated as 50 percent disabling, and then as 70 percent disabling as of March 19, 2015, is dismissed. 

New and material evidence not having been received; the application to reopen a claim of entitlement to service connection for diabetes mellitus, type I (also claimed as diabetes mellitus, type II) is denied. 

Entitlement to service connection for ED as due to diabetes mellitus is denied.


[Continued on Next Page]
REMAND

As noted above, the Veteran perfected his appeal to the October 2010 rating decision that granted service connection for PTSD and assigned a 50 percent disability rating, and he withdrew the claim for an increase at his Board hearing.  However, although he indicated satisfaction with the disability rating assigned, he had also separately appealed the effective date assigned for that increase - March 19, 2015.  He perfected that appeal in an August 2015 substantive appeal form (VA Form 9), where he also requested a Travel Board hearing for the issue of an earlier effective date.  The effective date question was separately certified by the RO.

Although he withdrew the aspect of the claim for any higher rating before the undersigned, he did not withdraw the appeal as to the effective date.  To date, the record does not indicate that the Veteran was afforded a hearing for this matter; thus, it must be remanded.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing in accordance with the date of receipt of such request in August 2015, on the issue of entitlement to an effective date earlier than March 19, 2015, for the assignment of a 70 percent rating for PTSD.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

____________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


